Title: [July 1771]
From: Adams, John
To: 



      Tuesday July 2nd. 1771.
      
      
       At Falmouth, at Mr. Jonathan Webbs, who has removed to an House very near the Court House.
       Last Fryday Morning, I mounted with Brother Bradbury and his Brother Bradbury, at York for Falmouth, went over the Sands but could not ford Cape Nettick, and so was obliged to go round over the Bridge, by the Mill. Dined at Littlefields in Wells, drank Tea and lodged at Aliens at Biddeford. Coll. Ting and his Son in Law Jo. Tyler came along and lodged there, Tyng being the owner of the House and Farm there 47 Rods wide upon the River and 4 miles and an half long. Next day Saturday it rained, and Jona. Sewall, Mr. Lowell and Mr. Leonard Jarvis came in, and afternoon Judges Lynde and Cushing with their Servants. But the House had not Lodgings for them. The Judges went back to Lads Ladds, Sewall and Lowell went to James Sullivans. Sunday Morning the Weather was fair, and We set off, for Scarborough, put up at Millikins, went to Meeting forenoon and afternoon, heard Mr. Briggs a young Gentleman and after Meeting rode to Falmouth, and I put up at Webbs where I have been ever since reading the Atchievements of Don Quixotte.
       This has been the most flat, insipid, spiritless, tasteless Journey that ever I took, especially from Ipswich. I have neither had Business nor Amusement, nor Conversation. It has been a moaping, melancholly Journey upon the whole. I slumber, and moap, away the Day. Tyng, Tyler, Sewall, Lowell, Jarvis were all Characters which might have afforded me Entertainment, perhaps Instruction, if I had been possessed of Spirits to enjoy it.
       Saturday afternoon, I projected making a back Gammon Table, and about it Sewall, Lowell and Jarvis and Jo. Tyler went, got Pieces of Cedar, &c. and while they were playing I went to sleep.
       Sunday Jarvis was telling of an Instance of Cruelty and Inhumanity in Hall the Wharfinger in Boston in ordering a poor Widow to be taken with a single Writ, when her Daughter was dying, and of his being Bail for her. Sewall said Hall would certainly be damned and you will certainly go to Heaven let you do what you will.
       I feel myself weary of this wandering Life. My Heart is at Home. It would be more for my Health to ride to Boston every fair Morning, and to Braintree every fair Afternoon. This would be riding enough and I could there have one Eye to my office, and another to my farm. After my Return I shall try the Experiment.
       In the Evening went to the Clubb, or friendly Society as they call themselves, where I found Wm. Cushing, Wyer, with whom I went, i.e. at his Invitation, Mr. Lyde, Child, Symmons, Jarvis, Dr. Coffin, Captn. Wait and Don Webb &c. Conversation decent, but upon Trifles and common Matters.
       Saw Mr. Simmons at Court, a Gentleman from England who has been at Falmouth a No. of years as a Factor for several Merchants in England purchasing Deals.
      
      
       
        
   
   John Tyng, of Boston and Dunstable, “the last of the great magnates of the Massachusetts frontier” (Sibley-Shipton, Harvard GraduatesJohn Langdon Sibley and Clifford K. Shipton, Biographical Sketches of Graduates of Harvard University, in Cambridge, Massachusetts, Cambridge and Boston, 1873– ., 7:595–601).


       
       
        
   
   CFA’s conjecture for a word missing in the MS.


       
      
      

      Thursday. July 4th. 1771.
      
      
       Dined with D. Wyer, in Company with his Father, Farnum, Sewall, Cushing, Sewall, Lowell &c. Conversation turns upon Revelations, Prophecies, Jews, &c.
       Spent the Evening, with the Barr, at Shattucks the Tavern in high Spirits. Agreed unanimously to recommend Tim. Langdon, to be sworn. All in good Spirits, very chearfull, and chatty—many good stories, &c. This day Argued the Cause of Freeman and Child, a Suit for £10 Penalty, for taking greater Fees in the Custom House than those allowed by the Province Law.
      
      
       
        
   
   Timothy Langdon was duly admitted to practice and in the following June term at Falmouth was admitted attorney in the Superior Court (Superior Court of Judicature, Minute Book 92).


       
       
        
   
   “An appeal by Child from the judgment of a lower court; the jury again found for Freeman, whose counsel were JA and Wyer (same; also JA’s minutes on Freeman v. Child, Adams Papers, Microfilms, Reel No. 185).


       
      
      

      Fryday. July 5. 1771.
      
      
       Cadwallader Ford came to me this Morning, and congratulated me on the Verdict for Freeman.—Sir, says he, I shall think myself forever obliged to you, for the Patriotick manner in which you conducted that Cause. You have obtained great Honour in this County, by that Speech. I never heard a better &c.—All this is from old Cadwallader. Langdon told me, that a Man came running down, when I had done speaking, and said “That Mr. Adams has been making the finest Speech I ever heard in my Life. He’s equall to the greatest orator that ever spoke in Greece or Rome”.—What an Advantage it is to have the Passions, Prejudices, and Interests of the whole Audience, in a Mans Favour. These will convert plain, common Sense, into profound Wisdom, nay wretched Doggerell into sublime Heroics. This Cause was really, and in truth and without Partiality, or Affectation of Modesty, very indifferently argued by me. But I have often been surprized with Claps and Plauditts, and Hosannas, when I have spoke but indifferently, and as often met with Inattention and Neglect when I have thought I spoke very well.—How vain, and empty is Breath!
      
      

      Saturday July 6. 1771.
      
      
       
      
      
       
        
   
   Last entry in “Paper book No. 18,” though followed by a large number of blank leaves. For reasons known only to himself JA now returned to “Paper book No. 16,” in which he had written nothing since 16 Feb. 1771, and continued to keep his Diary therein until the end of Nov. 1772.


       
      
      

      1771. ca. 20 July.
      
      
       Tuesday went to Boston with my Wife, and the next day to Commencement at Cambridge, was only at 3 Chambers—Palmers, Frenches and Rogers’s.
      
      
       
        
   
   Approximately dated from the reference to commencement at Harvard, which took place this year on Wednesday, 17 July.


       
      
      

      1771. July 22d. Monday.
      
      
       After rambling about my Farm and giving some Directions to my Workmen I went to Boston. There soon came into my Office, Ruddock and Story. It seems that Andrew Belchers Widow has sued Story as Deputy Register of the Admiralty under her Husband in his Lifetime, and Ruddock as his Bondsman, upon the Bond given for the faithfull Discharge of his Office. Three or £400 st. of the Kings third of a Seizure is not accounted for and Ruddock is in Trouble. This Ruddock is as unique a Character as any of his Age—a finished Example of self Conceit, and Vanity.—“I am plunged! I never was concerned in any Affair before, that I could not have any Thoughts of my own upon it. I know there are several Laws—by one Law the Sherriffs Bonds are not to be put in Suit, after 2 Years, and the Treasurers are limited to 3 Years, but whether these Precedents will govern this Case I cant tell. I consulted Mr. Pratt, once about an Affair: and he advised me to do something. I told him I was of a different opinion. Every Line in his face altered, when I said this.—You are certainly wrong said he.—Well, says I, you’l be my Lawyer, when We come to Court.—Yes said he.—But next Morning he told me ‘Brother Ruddock I have been ruminating your Affair on my Pillow, and I find You was right, and I was wrong.’”— Thus Mr. Justice Ruddock is mighty in Counsell.
       “I told Andrew Belcher, if he would not do so and so, he should never be chosen Counsellor again. He would not do it, and the next Year he was left out. I told him further, that I would not except of any Post in the World to stop my Mouth about Liberty, but I would write home and get away his Post of Register of the Admiralty.”—Thus Squire Ruddock thinks himself powerfull at Court. The Instances of this Mans Vanity are innumerable—his Soul is as much Swollen as his Carcass.
       I dined at my Lodgings, came early to my Office, went home and drank Tea at 6 O Clock and returned to my Office, and here I am.— What a Multitude passes my Window every day! Mr. Otis’s Servant brought his Horse to the Door at Seven, and he took a Ride. Treasurer Gray stalked along from New Boston, where his Daughter Otis lives, down to the British Coffeehouse where the Clubb meets, as I suppose about half after Seven.
       Spent an Hour or two in the Evening at Mr. Cranch’s. Mr. Jo. Greenleaf came in, and Parson Hilyard Hilliard of Barnstable—and we were very chatty.
       Sister Cranch says, she has had an Opportunity of making many Observations, this Year at Commencement. And she has quite altered her Mind about dancing and dancing Schools, and Mr. Cranch seems convinced too, and says it seems, that all such as learn to dance are so taken up with it, that they cant be students. So that if they should live to bring up Billy to Colledge, they would not send him to dancing School—nor the Misses Betsy and Lucy neither.—What a sudden, and entire Conversion is this! That Mrs. C. should change so quick is not so wonderfull, But that his mathematical, metaphysical, mechanical, systematical Head should be turned round so soon, by her Report of what she saw at Cambridge is a little remarkable. However the Exchange is for the better. It is from Vanity to Wisdom—from Foppery to Sobriety and solidity. I never knew a good Dancer good for any Thing else. I have known several Men of Sense and Learning, who could dance, Otis, Sewal, Paine, but none of them shone that Way, and neither of em had the more Sense or Learning, or Virtue for it.
       I would not however conclude, peremptorily, against sending Sons or Daughters to dancing, or Fencing, or Musick, but had much rather they should be ignorant of em all than fond of any one of em.
      
      
       
        
   
   Here and below, Ruddock’s monologue has been slightly repunctuated for clarity.


       
       
        
   
   The Beacon Hill area, later called the West End (Shurtleff, Description of BostonNathaniel B. Shurtleff, A Topographical and Historical Description of Boston, 3d edn., Boston, 1890., p. 125).


       
       
        
   
   The Cranches’ three children were (1) Elizabeth (1763–1811), who in 1789 married Rev. Jacob Norton of Weymouth (Weymouth Hist. Soc., History of Weymouth, Weymouth, 1923, 4:445); (2) Lucy (1767–1846), who in 1795 married John Greenleaf (Pattee, Old Braintree and QuincyWilliam S. Pattee, A History of Old Braintree and Quincy, with a Sketch of Randolph and Holbrook, Quincy, 1878., p. 240–241); and (3) William (1769–1855), Harvard 1787, for many years chief justice of the federal Circuit Court of the District of Columbia (DABAllen Johnson and Dumas Malone, eds., Dictionary of American Biography, New York, 1928–1936; 20 vols. plus index and supplements.).


       
      
      

      July 23d. Tuesday.
      
      
       The Court sat. Nothing remarkable. Dined at home at Brother Smiths, with Mr. Johnson. No Conversation memorable. Brother has 2 Dogs, 4 Rabbits, Six tame Ducks, a dozen Chickens, one Pidgeon, and some yellow Birds and other singing Birds, all in his little Yard.
       It is a pitty that a Day should be spent, in the Company of Courts &c., and nothing be heard or seen, worth remembering. But this is the Case—of all that I have heard from Judges, Lawyers, Jurors, Clients, Clerks, I cant recollect a Word, a Sentence, worth committing to writing.
       Took a Pipe in the Beginning of the Evening with Mr. Cranch and then supped with Dr. Warren.
       The Indian Preacher cryed good God!—that ever Adam and Eve should eat that Apple when they knew in their own Souls it would make good Cyder.
      
      

      July 24. Wednesday.
      
      
       Dined at home, i.e. at my Brother Smiths with one Payson, a Man who now lives at Milton where Coll. Gooch lived, and who married a Sister of David Wyers Wife. He had an Horse to sell, part English Bred, of Brig. Ruggles’s raising—a young Horse, very firm and strong—good in a Chaise &c. We tryed him in a Saddle and in a Chaise too. Brother bought him. Spent the Evening at S. Quincys, with Deacon Storer and J. F. and H. Green about their Cases, in Consultation.
      
      

      July 25. and 26. Thursday and Fryday.
      
      
       Both these Days spent in the Tryal of Mr. Otis’s Case vs. Mr. Robinson.
      
      
      
       
        
   
   On 4 Sept. 1769 James Otis had published in the Boston Gazette a card denouncing the Commissioners of Customs in Boston for their abuse of “all true North-Americans, in a manner that is not to be endured.” He was referring to statements by the Commissioners in their memorials and other papers that had recently made their way back to Boston and were soon to be published in Letters to the Ministry from Governor Bernard . . ., Boston, 1769. To this he added another communication saying among other things that if Commissioner John Robinson “misrepresents me, I have a natural right . . . to break his head.” See entries of 2 and 3 Sept. 1769, above. It was Otis’ head that got broken, in a fracas with Robinson and his friends at the British Coffee House in the evening of 5 Sept.; see Boston Gazette, 11 Sept. 1769.


        
   
   Otis promptly engaged three lawyers— JA, S. S. Blowers, and Samuel Fitch— and sued for £3,000 damages. His case came up in the January sitting of the Suffolk Inferior Court but was continued from term to term until July 1771, when (as JA reports in the next entry) the jury awarded him £2,000. Both parties appealed to the Superior Court, Robinson through his father-in-law and attorney, James Boutineau, he himself having long since left Boston for London. The appeals were also continued. But at length in the August term of 1772, Otis in a long statement accepted Robinson’s apology in open court in lieu of damages, and required only that Robinson’s attorney pay £112 11s. 8d. for “the common costs of court,” Otis’ medical expenses, and his lawyers’ fees in the amount of £30 each. (This statement is printed in full in Tudor, James OtisWilliam Tudor, The Life of James Otis, of Massachusetts, Boston, 1823., p. 504–506, from Suffolk County Court House, Early Court Files, &c., No. 102135, where other relevant papers will be found.)


        
   
   In JA’s docket of Superior Court actions for this term (Adams Papers, Microfilms, Reel No. 184) appears the following: 


        
   
   “Otisvs. Robinson and Robinson vs.Otis

 
        
   
   recd. a genteel Fee in these Cases from Mr. Otis in full.”


       
      
      

      July 27. Saturday.
      
      
       The Jury this Morning delivered their Verdict, for £2000 Sterling Damages, and Costs.—I have spent this Morning in reading the Centinells. There is a profuse Collection of Knowledge in them, in Law, History, Government, that indicates to me the only Author, I think. A great Variety of Knowledge.
       The Subject of the Governors Independency, is a serious, a dangerous, and momentous Thing. It deserves the utmost Attention.
      
      
       
        
   
   A series of 40 more or less regular weekly essays on current constitutional and political questions appeared in Thomas’ Massachusetts Spy, May 1771–March 1772, over the signature of “A Centinel.” Though JA thought he knew who wrote them, no further evidence has yet been found on this point. They parallel JA’s own thinking, show substantial learning in law and history, and Gov. Hutchinson evidently suspected that JA was the author (see 2 Feb. 1772, below); but for numerous reasons this is an unacceptable hypothesis.


       
      
     